Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2021 has been entered.

Response to arguments
Applicant’s arguments regarding the 103 rejection have been considered and they are moot because they do not apply to the new references used in the current office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US20170347259) in view of Bartlett (Android: Find Your Phone Number, 10/22/2014, online. The Wayback Machine: .
Regarding claim 2, Kwak discloses a method for implementing international roaming in a wireless device, the method comprising: 
storing in a non-transitory memory an international roaming application ([0007], store data associated with the roaming application),  
configuring a SIM (Subscriber Identity Module) to store identification information for accessing a first wireless network ([0007], configured to enable a first subscriber identity module (SIM) and communicate with a network based on the first SIM); 
configuring a Soft SIM stored in the non-transitory memory to store identification information for accessing a second wireless network ([0007-08][0078], download a second SIM or a virtual/soft  SIM corresponding to the roaming service product from a server and enable an activation menu of the roaming service product included in the roaming application; fig. 5); 
displaying on a display a user interface having a prompt to input information in response to the international roaming application ([0046], a user interface (UI) of the roaming application may be displayed on the display; receiving a user input), 
wirelessly communicating with a transceiver with at least one of the following: the first wireless network and the second wireless network ([0007], configured to enable a first subscriber identity module (SIM) and communicate with a network based on the first SIM, [0118], wireless communication interface; fig. 8, [0094]);
fig. 2, [0055], the roaming application is executed may be displayed on a display 140 of the electronic device); and 
implementing with the processor either the SIM in response to the international roaming application to access the first wireless network ([0007], configured to enable a first subscriber identity module (SIM) and communicate with a network based on the first SIM) or the Soft SIM in response to the international roaming application to access the second wireless network ([0007-08], download a second SIM corresponding to the roaming service product from a server and enable an activation menu of the roaming service product included in the roaming application; fig. 5; [0078][0093-94]).
displaying on the display the user interface having a prompt to input travel dates in response to the international roaming application (Kwak, fig. 3, [0057][0093], an order for a roaming service product for providing a data service for two days in Hong Kong to a roaming server; with start and end times); and 
implementing with the processor the Soft SIM in response to the international roaming application to access the second wireless network during the travel dates, the processor providing information to the second wireless network from a SIM profile of the Soft SIM ( [0007-08][0040][0078][0093][0094], fig. 5, download a second SIM corresponding to the roaming service product from a server and enable an activation menu of the roaming service product included in the roaming application, access another network in the roamed country; enable the second SIM and may perform communication based on the second SIM).
to further clarify this, Bartlett discloses displaying on the user interface a temporary phone number for the second wireless network in response to the international roaming application (Bartlett, page 1, your phone member should be displayed on the screen. Here, when you are in a foreign country and apply international roaming, you like to find the local number stored in the SIM card, you can use the method taught by Bartlett to display a temporary phone number stored in the second SIM card taught by Kwak). 
 It would have been obvious to a person of ordinary skill in the art at the time of effective filing to combine the teachings of purchasing international roaming package as given by Kwak with the teachings of displaying a phone number stored in the SIM card given by Bartlett. The motivation for doing so would have been to allow users to dynamically changing SIM cards. 	
Claims, 1 11 and 12 are rejected same as claim 2 noting that Kwak discloses a computer readable memory, various modules. 

Regarding claim 3, Kwak and Bartlett disclose the method according to claim 1, wherein: 
implementing with the processor the Soft SIM when the international roaming application is enabled to access the second wireless network, the processor providing information to the second wireless network from a SIM profile of the Soft SIM (Kwak, [0007-08][0042][0078], fig. 5, when a roaming service product is selected or enabled, download a second SIM corresponding to the roaming service product from a server); and 
(Kwak, [0003][0004][0007], fig. 5, before moving to another country, the roaming service is disabled, an device to use a network provided by a mobile network operator (MNO), a subscriber identity module (SIM) corresponding to the MNO should be loaded and enabled; Here, a first SIM is used before the roaming application is enabled).
	Claim 13 is rejected same as claim 3.

Regarding claim 4, Kwak and Bartlett disclose the method according to claim 1, wherein: implementing with the processor the international roaming application to generate a graphical user interface on the display, wherein the graphical user interface receives an input of information regarding desired features of international wireless service; and sending with the processor and transceiver the information to an international roaming system in response to the international roaming application (Kwak, [0041-46][0057], figs. 2 and 5, if a roaming service is ordered, a user interface of the roaming application may be displayed on the display, receiving user input; transmit the request to a roaming server).
	Claim 14 is rejected same as claim 4.

Regarding claim 5, Kwak and Bartlett disclose the method according to claim 4, wherein the desired features of international service comprise countries being visited and dates during which the countries will be visited (Kwak, fig. 3, [0057][0093], an order for a roaming service product for providing a data service for two days in Hong Kong to a roaming server).
	Claim 15 is rejected same as claim 5.

Regarding claim 6, Kwak and Bartlett disclose the method according to claim 4, wherein: receiving with the graphical user interface an input of payment information regarding the desired international wireless service in response to the international roaming application; and sending with the processor and transceiver the payment information to the international roaming system in response to the international roaming application (Kwak, [0077], device may perform payment for the ordered roaming service, provide the payment information to a payment server).
Claim 16 is rejected same as claim 6.

Regarding claim 7, Kwak and Bartlett disclose the method according to claim 4, further comprising displaying on the graphical user interface the temporary phone number for the second wireless network for the desired international wireless service that is received from the international roaming system in response to the international roaming application (Kwak, [0057], the order for the roaming service product may include information necessary for generating subscriber identification information (e.g., an international mobile subscriber identity (IMSI) or the like) for using a network of a country and/or a mobile network operator (MNO) to which the roaming service product is applied. Bartlett, page 1, your phone member should be displayed on the screen. Here, when you are in a foreign country and apply international roaming, you like to find the local number stored in the SIM card, you can use the method taught by Bartlett to display a temporary phone number stored in the second SIM card taught by Kwak). 
	Claim 17 is rejected same as claim 7.

Regarding claim 8, Kwak and Bartlett disclose the method according to claim 4, further comprising:
displaying on the display the user interface having a prompt to input travel dates in response to the international roaming application (Kwak, fig. 3, [0057][0093], an order for a roaming service product for providing a data service for two days in Hong Kong to a roaming server; with start and end times); and displaying on the graphical user interface a plurality of wireless service plans received from the international roaming system for selection by a user based on the input travel dates in response to the international roaming application (Kwak, fig. 3).
	Claim 18 is rejected same as claim 8.

Regarding claim 9, Kwak and Bartlett disclose the method according to claim 4, wherein: implementing with the processor the Soft SIM when the international roaming application is enabled to access the second wireless network, the processor providing information to the second wireless network from a SIM profile of the Soft SIM; implementing with the processor the SIM when the international roaming application is disabled to access the first wireless network, the processor providing information to the first wireless network from a SIM profile of the SIM (Kwak, [0003][0004] [0007-08][0042][0078], fig. 5, when a roaming service product is selected or enabled, download a second SIM corresponding to the roaming service product from a server;  before moving to another country, the roaming service is disabled, an device to use a network provided by a mobile network operator (MNO), a subscriber identity module (SIM) corresponding to the MNO should be loaded and enabled; Here, a first SIM is used before the roaming application is enabled); implementing with the processor the international roaming application to generate a graphical user interface on the display, wherein the graphical user interface is configured to receive an input of information regarding desired features of international wireless service; and sending with the processor and transceiver the information to an international roaming system in response to the international roaming application (Kwak, [0041-46][0057], figs. 2 and 5, if a roaming service is ordered, a user interface of the roaming application may be displayed on the display, receiving user input; transmit the request to a roaming server).
	Claim 19 is rejected same as claim 9.

Regarding claim 10, Kwak and Bartlett disclose the method according to claim 9, wherein: receiving with the graphical user interface an input of payment information regarding the desired international wireless service; sending with the processor and transceiver the payment information to the international roaming system in response to the international roaming application; and providing with the graphical user interface a temporary phone number for the second wireless network for the desired international wireless service that is received from the international roaming system in response to the international roaming application (Kwak, [0057][0077], device may perform payment for the ordered roaming service, provide the payment information to a payment server; the order for the roaming service product may include information necessary for generating subscriber identification information (e.g., an international mobile subscriber identity (IMSI) or the like) for using a network of a country and/or a mobile network operator (MNO) to which the roaming service product is applied.       Bartlett, page 1, your phone member should be displayed on the screen. Here, when you are in a foreign country and apply international roaming, you like to find the local number stored in the SIM card, you can use the method taught by Bartlett to display a temporary phone number stored in the second SIM card taught by Kwak). 
Claim 20 is rejected same as claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474